Citation Nr: 1449707	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  09-43 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 0 percent for a bilateral fracture at the neck of the condyles of the mandible.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to March 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an April 2013 decision, the Board denied the Veteran's claim.  He appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion to vacate and remand, in a January 2014 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  


REMAND

Pursuant to the joint motion, further development is needed in this case.

The only pertinent private medical record of record is a May 1995 dental report discussing the various replacement options for the Veteran's missing teeth.  Actual treatment records are not of record.  Thus, attempts should be made to obtain the Veteran's treatment records from his private dentist.

The Veteran was last examined by VA for this disability in March 2009, over five years ago.  Thus, his last examination is stale.  His disability may have worsened since the last examination.  To properly adjudicate the increased rating claim, another examination should be scheduled.  

Prior to the examination, any outstanding VA medical records should be associated with the record.  The record contains VA treatment notes through April 2009.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Attempt to obtain the Veteran's treatment records from his private dentist.

2.  Obtain any VA treatment records since April 2009.

3.  Then, schedule the Veteran for a VA dental examination to determine the current severity of the bilateral fracture at the neck of the condyles of the mandible.  The examiner should review the claims folder and note that review in the report.  All necessary tests should be performed.  The examiner should identify all manifestations of the Veteran's mandible fracture.  The examiner should consider the Veteran's report that his prosthesis affects his speech patterns and ability to eat, and causes swelling and pain.  A rationale for all opinions should be provided.  Specifically, the examiner should address the following.

(a) State whether the Veteran's loss of masticatory surface can be restored by suitable prosthesis.  

(b) If any of the Veteran's teeth cannot be restored by suitable prosthesis, then the examiner should identify those teeth.  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

